Title: To Thomas Jefferson from William Short, 3 February 1793
From: Short, William
To: Jefferson, Thomas



Dear Sir
Madrid Feb. 3. 1793

My letter from the Hague of the 18th. of Dec. will have informed you of my intention to set out from that place the next day and proceed to this by the way of France. This I have accordingly done, and have now the honor to inform you of my arrival here the day before yesterday, after completing my journey of 400 leagues. I was singularly and unexpectedly fortunate in meeting with no impediment in my route through France except what arose from the present state of the roads. These occasioned a very considerable delay, having become from a total neglect of four years almost impracticable for carriages of any kind, and rendering unavoidable frequent stoppages for repairs to those which get through. From Bayonne to this place there being no regular post I came with the same horses the whole way, and was therefore twelve days on the road, owing in some measure also to the advanced season and several of the mountains which I had to pass being covered with snow, so as to render the assistance of oxen necessary to draw my carriage over them.
The court having lately gone to Aranjuez, Mr. Carmichael wrote yesterday to the Duke de la Alcudia, the present minister of foreign affairs, who is there also, to inform him of my arrival and to know when we can wait on him: we are expecting his answer and shall immediately on recieving it, repair to that residence.
I have delivered to M. Carmichael the two packets you addressed to him containing the journals of Congress and gazettes—and also the several papers I had received at the Hague addressed to us jointly containing the instructions relative to our business here.
In your letter of January 5th. 1792. you say “see the three lines of the second page of that letter beginning some and ending letter”—since then I have not had the honor of receiving any letter from you on that subject addressed to me except that of January 23d. 1792 simply saying “—see the last page—the sentence beginning The and ending orders”—as these are the only circumstances you have ever mentioned respecting this business in your letters to me and as you said nothing in those addressed to us jointly which I received of the Causes which induced the President to form the Commission for treating at this place I remained absolutely ignorant of them. I took it for granted however that this Court had given assurances of their desire that persons should be sent to treat here [and] imagined you had omitted mentioning it as being known to Mr. Carmichael from whom I might learn it. I find however on speaking with him that he has no knowledge of it. He takes it for granted that the Spanish Agents in America must have been instructed to give such assurances although you have not thought it worth while to mention it to us and yet it seems to me by no means indifferent for us to know with precision and particularly in the present situation of affairs on what our mission was grounded. Mr. Carmichael knows of no other ground than a letter of Count Florida to him, sent to you, saying the King had resolved to send [to America] a person authorised to treat and verbal assurances from the same Minister of the good dispositions of this Court—he was told by Ct Aranda during his short administration, in speaking on this subject, that the assurances given by one Minister were not an obligation on his successor. I cannot yet know in what light the present Minister who is a remove further from the Count Florida will consider the assurances he gave. I am fully persuaded however he will give no weight to them further than as they correspond with his own sentiments, being his personal enemy and desirous to find out all means of staining and counteracting his administration. Besides this Change of Administration (since the assurances given to Mr. Carmichael which can’t but be unfavorable to our business at present as far as depends on negotiation) I can’t dissemble to you my fear also that there will be a Change of Circumstances which will be still more unfavorable. The news of the assassination of Louis the sixteenth arrived here three days ago; This seems to render war certain between France and this Country—between France and England war is still more certain—of course these two Countries will unite in their exertions against the Common Enemy. An union between two Countries, situated, governed and disposed of like these two is nothing less than Spain putting itself in the dependence of England. They will pay this dear in the end and repent of it, but in the mean time they will probably consider themselves fortified with respect to us, they will be forced in many instances to obey English influence in doing what they do not chuse. They will be happy in listening to it therefore in those cases when it shall dictate what they do chuse. We can’t doubt of the real sentiments of Spain as to the Missisippi and their territorial claim[s] nor can we suppose that the English Minister is so changed as to become a Missionary
of peace and desire to see these subjects of Contention removed from between Spain and us. As it is not in the power of the United States to prevent Spain and England having a Common Enemy nor to prevent their being more or less united, it becomes our business it seems to me to await the developement of this union and not increase it by increasing alarm here. My opinion will be for holding on every occasion that language which I conceive will be conformable to the sentiments of the President, namely of our real desire of living on terms of close friendship with Spain. It would not be difficult to prove to a Minister of Information that Spain since the loss of France will have in future, more than ever, need of our friendship, that she may hope finally to oppose a Balance to the English Marine and prevent the advantages of transmarine possessions and the remains of her commerce being swallowed up by that power. These however are considerations for the time to come—and most Ministers are for the time present. He who governs every thing [at present] here being young and without experience will be less apt to be suspicious of English professions and promises, and as young men believe readily what they desire, he will believe perhaps that the English affection will be real and will be a protection for this Country. Mr. Carmichael tells me he has good reason to believe that vague propositions have already passed between the two Countries, which ultimately regard us but in what manner they regard us he does not know. These circumstances will sufficiently suggest to us the propriety of aiming at peace at present, but of being prepared for events.
The system of the English in case of War with France will be to cut off all foreign supplies from them, and particularly of provision and this will be the most distressing mode of warfare they can exercise against a Country under their present wants. [They] will probably sieze neutral vessels going into their ports—what they will do with them is for time to determine. I think they would prefer having us for enemy to allowing us to carry them supplies of provision, if they can prevent it no other way. I have the honor to be with the most perfect respect & sincere attachment Dr. Sir &c &c

W: Short

